                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 ALONZO JOHNSON,                              :      Case No. 1:19-cv-619
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Karen L. Litkovitz
                                              :
 OHIO DEPARTMENT OF                           :
 REHABILITATION AND                           :
 CORRECTION, et al.,                          :
                                              :
        Defendants.                           :

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 6)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on December 10, 2019, filed a

Report and Recommendation. (Doc. 6). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.      The Report and Recommendation (Doc. 6) is ADOPTED;

       2.      Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1) is
               DENIED;

       3.      Plaintiff’s motion for reconsideration (Doc. 5) is DENIED;
        4.   Within thirty (30) days of the date of this Order, Plaintiff SHALL pay the
             full $400 fee ($350 filing fee plus $50 administrative fee) required to
             commence this action;

        5.   Plaintiff SHALL take notice that his failure to pay the full $400 fee within
             thirty (30) days of the date of this Order will result in the dismissal of his
             action; and

        6.   The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this
             Order would not be taken in good faith and therefore denies Plaintiff leave
             to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601
             (6th Cir. 1997).

        IT IS SO ORDERED.

Date:        1/2/2020
                                                            Timothy S. Black
                                                            United States District Judge




                                            2
